JOHN HANCOCK FUNDS II AMENDMENT TO SUBADVISORY AGREEMENT AMENDMENT made as of this 20th day of March, 2013 to the Subadvisory Agreement dated April 28, 2006, as amended (the Agreement), between John Hancock Investment Management Services, LLC, a Delaware limited liability company (the Adviser), and John Hancock Asset Management a division of Manulife Asset Management (US) LLC, a Delaware limited liability company (the Subadviser). In consideration of the mutual covenants contained herein, the parties agree as follows: 1. CHANGE IN APPENDIX A Appendix A of the Agreement relating to compensation of the Subadviser is amended to add the Global Equity Fund. 2. EFFECTIVE DATE The Amendment shall become effective the later to occur of: (i) approval of the Amendment by the Board of Trustees of John Hancock Funds II and (ii) execution of the Amendment. 3. DEFINED TERMS Unless otherwise defined herein, capitalized terms used herein have the meanings specified in or pursuant to the Agreement. 4. OTHER TERMS OF THE AGREEMENT Except as specifically amended hereby, all of the terms and conditions of the Agreement shall continue to be in full force and effect and shall be binding upon the parties in accordance with their respective terms. (THE REMAINDER OF THIS SPACE HAS BEEN INTENTIONALLY LEFT BLANK) IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed under seal by their duly authorized officers as of the date first mentioned above. JOHN HANCOCK INVESTMENT MANAGEMENT SERVICES, LLC By: /s/ Leo Zerilli Name: Leo Zerilli Title: Chief Investment Officer JOHN HANCOCK ASSET MANAGEMENT A DIVISION OF MANULIFE ASSET MANAGEMENT (US) LLC By: /s/ Diane Landers Name: Diane Landers Title: Vice President & Chief Administrative Officer 2 APPENDIX A The Subadviser shall serve as investment subadviser for each Portfolio of the Trust listed below. The Adviser will pay the Subadviser, as full compensation for all services provided under this Agreement with respect to each Portfolio, the fee computed separately for such Portfolio at an annual rate as follows (the “Subadviser Fee”): First Next Excess Over Portfolio $250 million $500 million $750 million of Aggregate of Aggregate of Aggregate Net Assets* Net Assets* Net Assets* Emerging Markets Debt Fund XXX% XXX % XXX % Short Term Government Income Fund XXX % XXX % XXX % First Next Excess Over Portfolio $250 million $250 million $500 million of Aggregate of Aggregate of Aggregate Net Assets* Net Assets* Net Assets* Asia Total Return Bond Fund XXX % XXX % XXX % First Next Excess Over Portfolio $2.5 Billion $2.5 Billion $5 Billion of Aggregate of Aggregate of Aggregate Net Assets* Net Assets* Net Assets* Active Bond XXX % XXX % XXX % First $500 million Next $500 million Excess Over of Aggregate of Aggregate $1 billion of Portfolio Net Assets* Net Assets* Aggregate Net Assets* Fundamental Large Cap XXX % XXX % XXX % Value Fund First $500 million Next $500 million Next $500 million Excess Over of Aggregate of Aggregate of Aggregate $1.5 billion Portfolio Net Assets* Net Assets* Net Assets * of Aggregate Net Assets* Fundamental Large XXX % XXX % XXX % XXX % Cap Core Fund First $2.5 billion Excess Over $2.5 billion Portfolio of Aggregate Net Assets* of Aggregate Net Assets* Fundamental All Cap XXX % XXX % Core Fund First $500 million of Next $3 Billion of Excess Over $3.5 Aggregate Net Assets* Aggregate Net Billion of Aggregate Portfolio Assets* Net Assets* Strategic Income XXX % XXX % XXX % Opportunities Fund Between Between First $150 million $500 million Excess Over $150 million and $500 million and $2.5 billion $2.5 billion of Aggregate of Aggregate of Aggregate of Aggregate Portfolio Net Assets * Net Assets * Net Assets * Net Assets * High Income Fund XXX % XXX % XXX % XXX % Portfolio First $1 billion Excess over $1 billion Diversified Strategies Fund XXX % XXX % Fundamental Global Franchise XXX % XXX % Fund Between Between $2.5 billion and $7.5 billion and Excess Over First $2.5 billion $7.5 billion of $10 billion of $10 billion of Aggregate Net Aggregate Net Aggregate Net of Aggregate Portfolio Assets* Assets* Assets* Net Assets* Strategic Equity XXX % XXX % XXX % XXX % Allocation Fund Portfolio First $500 million of Excess over $500 million of Aggregate Net Assets* Aggregate Net Assets* Global Equity Fund XXX % XXX %** ** When Aggregate Net Assets exceed $500 million, the fee is XXX % on all asset levels. Portfolio All Asset Levels Alternative Asset Allocation Fund XXX % Core Fundamental Holdings Fund Core Global Diversification Fund Core Diversified Growth & Income Fund Retirement Living through 2010 Portfolio Retirement Living through 2015 Portfolio Retirement Living through 2020 Portfolio Retirement Living through 2025 Portfolio Retirement Living through 2030 Portfolio Retirement Living through 2035 Portfolio Retirement Living through 2040 Portfolio Retirement Living through 2045 Portfolio Retirement Living through 2050 Portfolio Lifestyle Aggressive Portfolio Lifestyle Balanced Portfolio Lifestyle Conservative Portfolio Lifestyle Growth Portfolio Lifestyle Moderate Portfolio Retirement Choices at 2010 Portfolio Retirement Choices at 2015 Portfolio Retirement Choices at 2020 Portfolio Retirement Choices at 2025 Portfolio Retirement Choices at 2030 Portfolio Retirement Choices at 2035 Portfolio Retirement Choices at 2040 Portfolio Retirement Choices at 2045 Portfolio Retirement Choices at 2050 Portfolio *The term Aggregate Net Assets for a given day includes the net assets of a Portfolio of the Trust. It also includes the net assets of one or more other portfolios of the Trust or other trusts as indicated below, but in each case only for the period during which the Subadviser for the Portfolio also serves as the subadviser for the other portfolio(s). For purposes of determining Aggregate Net Assets and calculating the Subadviser Fee for a given day, the net assets of the Portfolio and each other portfolio of the Trust are determined by the Custodian as of the close of business on the previous business day of the Trust, and the net assets of each portfolio of each other fund or trust are determined as of the close of business on the previous business day of that fund. Trust Portfolios Other Portfolios Active Bond Fund Active Bond Trust, a series of John Hancock Variable Insurance Trust Asia Total Return Bond Fund Not Applicable Strategic Income Opportunities Fund Strategic Income Opportunities Trust, a series of John Hancock Variable Insurance Trust High Income Fund Not Applicable Short Term Government Income Fund Short Term Government Income Trust, a series of John Hancock Variable Insurance Trust Fundamental Large Cap Value Fund Fundamental Large Cap Value Trust, a series of John Hancock Variable Insurance Trust Fundamental Large Cap Core Fund Not Applicable Fundamental All Cap Core Fund Fundamental All Cap Core Trust, a series of John Hancock Variable Insurance Trust Diversified Strategies Fund Not Applicable Strategic Equity Allocation Fund Strategic Equity Allocation Trust, a series of John Hancock Variable Insurance Trust Fundamental Global Franchise Fund Not Applicable Global Equity Fund Not Applicable Alternative Asset Allocation Fund Not Applicable Core Fundamental Holdings Fund Core Global Diversification Fund Core Diversified Growth & Income Fund Emerging Markets Debt Fund Retirement Living through 2010 Portfolio Retirement Living through 2015 Portfolio Retirement Living through 2020 Portfolio Retirement Living through 2025 Portfolio Retirement Living through 2030 Portfolio Retirement Living through 2035 Portfolio Retirement Living through 2040 Portfolio Retirement Living through 2045 Portfolio Retirement Living through 2050 Portfolio Lifestyle Aggressive Portfolio Lifestyle Balanced Portfolio Lifestyle Conservative Portfolio Lifestyle Growth Portfolio Lifestyle Moderate Portfolio Retirement Choices at 2010 Portfolio Retirement Choices at 2015 Portfolio Retirement Choices at 2020 Portfolio Retirement Choices at 2025 Portfolio Retirement Choices at 2030 Portfolio Retirement Choices at 2035 Portfolio Retirement Choices at 2040 Portfolio Retirement Choices at 2045 Portfolio Retirement Choices at 2050 Portfolio The Subadviser Fee for a Portfolio shall be based on the applicable annual fee rate for the Portfolio which for each day shall be equal to (i) the sum of the amounts determined by applying the annual percentage rates in the table to the applicable portions of Aggregate Net Assets divided by (ii) Aggregate Net Assets (the “Applicable Annual Fee Rate”). The Subadviser Fee for the Portfolio shall be accrued for each calendar day, and the sum of the daily fee accruals shall be paid monthly to the Subadviser within 30 calendar days of the end of each month. The daily fee accruals will be computed by multiplying the fraction of one over the number of calendar days in the year by the Applicable Annual Fee Rate, and multiplying this product by the net assets of the Portfolio. The Adviser shall provide Subadviser with such information as Subadviser may reasonably request supporting the calculation of the fees paid to it hereunder. Fees shall be paid either by wire transfer or check, as directed by Subadviser. If, with respect to any Portfolio, this Agreement becomes effective or terminates, or if the manner of determining the Applicable Annual Fee Rate changes, before the end of any month, the fee (if any) for the period from the effective date to the end of such month or from the beginning of such month to the date of termination or from the beginning of such month to the date such change, as the case may be, shall be prorated according to the proportion which such period bears to the full month in which such effectiveness or termination or change occurs.
